Title: Benjamin Morgan to Thomas Jefferson, 22 March 1811
From: Morgan, Benjamin
To: Jefferson, Thomas


            
              Dear Sir
              New orleans 22 March 1811
            
                I defered answering your letter of the 29th October last until I could get Lieut Robt Peyton here hoping his presence was all that was wanted to settle the administration of his brother John’s Estate. He arrived last week and it now appears that he must have a power of Attorney from the Coheirs &ca as stated in the above memorandum— 
            Please to forward these documents and I will do all in my power to close the business which in my opinion has been protracted here very unreasonably—
            
              I am with much respect and esteem Your most obt Servt
 
              
 Benja Morgan
            
          